DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 02/23/2022 have been entered and fully considered.  Claims 1-6 and 8-48 are pending.  Claim 7 is cancelled.  Claims 47-48 are new.  Claims 12-46 are withdrawn.  Claims 1 and 5-6 are amended.  Claims 1, 5-6, 8-11, and 47-48 are examined herein.

Effective Filing Date
The filing date of the instant application appears to be the effective filing date of the instant application and is applied herein for examination.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-11, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “wherein the outer solid electrolyte interphase layer comprises a fluoroalkyl.”  The specification does not provide support for the genus “fluoroalkyl,” however, the Office acknowledges support for specific fluoroalkyls.  See the fluoroalkyls recited in claim 6 (“wherein the fluoroalkyl comprises CF3(CF2)5CH2, CF3(CF2)2CH2, or a combination thereof.”  Claims 1-5 and 8-11 depend from claim 1 and are rejected for the same reason.
Regarding claim 47, the claim recites “wherein the outer solid electrolyte interphase layer comprises a reaction derivative formed between a diazonium salt and a surface of the anode.”  The specification does not provide support for the genus “diazonium salt,” however, the Office acknowledges support for specific diazonium salts.  See the diazonium salts recited in claim 48 (“4-tert-butylbenzene diazonium salt; 4-methoxybenzene diazonium salt; 4-(dimethylamino)benzene diazonium salt; 4- nitrobenzene diazonium salt; 4-trifluoromethylbenzene diazonium salt; or a combination thereof”).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 48, the instant claim recites “wherein the reaction derivative formed between the diazonium salt and the surface of the anode comprises [specific diazonium salts].”  However, this is unclear in view of the limitation in claim 47: “wherein the outer solid electrolyte interphase layer comprises a reaction derivative formed between a diazonium salt and a surface of the anode.”  Claim 47 recites that the SEI comprises a reaction derivative formed from a diazonium salt, while claim 48 recites that the SEI comprises the diazonium salt (which has been reacted in claim 47).  It is required by the instant claim.  The Office suggests amending claim 48 to recite “wherein the diazonium salt comprises…”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-11, and 47-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, and 23-25 of copending Application No. 16/702,327 in view of US 2018/0301764 A1 (“Chou”).  As to the differences between the claimed invention and that of the copending application, they are taught by Chou.  Chou discloses a fluoride ion battery (Abstract; [0002]) and teaches a cathode comprising a core comprising an active material, and a fluoride-containing shell at least partially surrounding the active material, wherein the fluoride-containing shell comprises a first metal and a second metal, and the first metal is barium ([0007]).  Chou discloses an exemplary shell composition of La0.97Ba0.03F2.97 (i.e. the second metal is a lanthanide and the shell contains La1-xBaxF3-x, wherein x=0.03) ([0035]-[0039], [0041]-[0042], [0147], [0149], [0150]).  The shell composition provides an improvement to capacity (Figs. 20A-B; [0148]).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see pp. 12-15, filed 02/23/2022, with respect to the rejections under 35 USC 112 and 103 and the objection to the specification have been fully considered and are persuasive.  The rejection of claim 5 under 35 USC 112(b), the rejection of claims 1-5 and 8-11 under 35 USC 103, and the objection to the specification have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carbon 92 (2015) 362 – 381 (“Assresahegn”) discloses diazonium functionalization of materials in energy storage systems, but does not discuss the diazonium functionalization in the context of fluoride ion batteries or the anode materials used in fluoride ion batteries.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727